NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted April 10, 2019 
                                 Decided April 11, 2019 
                                              
                                         Before 
 
                         AMY C. BARRETT, Circuit Judge 
                          
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 18‐1616 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Central District of Illinois. 
                                                  
      v.                                         No. 17‐30041‐001 
                                                  
MARK E. MILLER,                                  Richard Mills, 
      Defendant‐Appellant.                       Judge. 
                                              

                                       O R D E R 

       While serving in the United States Army Corps of Engineers in Afghanistan, 
Mark Miller illegally solicited approximately $330,000 from local contractors in 
exchange for promises that the United States government would continue working on 
road‐construction projects. Without the benefit of a plea agreement, Miller pleaded 
guilty to seeking and receiving bribes, 18 U.S.C. § 201(b)(2)(A), and the district court 
imposed a below‐guidelines sentence of 100 months’ imprisonment and 3 years’ 
supervised release. Miller has filed a notice of appeal, but his lawyer moves to 
withdraw, arguing that the appeal is frivolous. See Anders v. California, 386 U.S. 738 
(1967). Miller has not responded to counsel’s motion. See CIR. R. 51(b). Because counsel’s 
No. 18‐1616                                                                         Page 2 
 
analysis appears thorough, we limit our review to the subjects that she discusses. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014). 

       Counsel notes that Miller wishes to withdraw his guilty plea, and therefore first 
considers whether Miller could challenge the voluntariness of the plea under Federal 
Rule of Criminal Procedure 11. See United States v. Knox, 287 F.3d 667, 671 (7th 
Cir. 2002). Counsel points out two omissions in the district court’s plea colloquy, but 
correctly concludes that both are harmless. First, the district court failed to warn Miller 
that his statements could be used in a future perjury prosecution. See FED. R. CRIM. P. 
11(b)(1)(A). This omission did not affect Miller’s substantial rights, though, because 
there is no current or prospective prosecution against him. See United States v. Stoller, 
827 F.3d 591, 597–98 (7th Cir. 2016). Second, the court did not ask Miller if he had been 
threatened into entering a guilty plea. See FED. R. CRIM. P. 11(b)(2). But this omission is 
also harmless because the court confirmed that Miller had not received “promises or 
assurances … in order to get [him] to plead guilty,” that he had not been “force[ed] … 
to plead guilty,” and that he was, “in fact, guilty.” 

       Next, counsel considers whether Miller could challenge the court’s calculation of 
an advisory guidelines range of 121 to 151 months’ imprisonment, but properly rejects 
such a challenge as frivolous. The court correctly assessed Miller’s offense level at 31 
(which included a base offense level of 14 because Miller was a public official, 
see U.S.S.G. § 2C1.1(a)(1), and enhancements for accepting “more than one bribe,” see id. 
§ 2C1.1(b)(1), accepting bribes exceeding $250,000, see id. § 2B1.1, accepting bribes as a 
public official in a “high‐level … position,” see id. § 2C1.1(b)(3), and writing a 
recommendation for a visa applicant on Army Corps stationary, see id. § 2C1.1(b)(4)). 
The court also rightly found a criminal history category of II because Miller received 
bribes while on probation for a previous driving‐under‐the‐influence conviction. 
See U.S.S.G. §§ 4A1.1(c), (d). 

        Finally, counsel considers whether Miller could argue that his below‐guidelines 
sentence was substantively unreasonable. This court reviews the substantive 
reasonableness of a below‐guidelines sentence under an abuse‐of‐discretion standard 
with the presumption that the sentence is reasonable. See Rita v. United States, 551 U.S. 
338, 347 (2007); United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005). Here, the 
district court offered an adequate statement of its reasons, consistent with 18 U.S.C. 
§ 3553(a), for imposing the 100‐month sentence. See United States v. Jackson, 860 F.3d 438, 
449 (7th Cir. 2017). It characterized the offense as “particularly troubling,” given 
Miller’s repeated abuse of his position over six years, and it explained that “a serious 
No. 18‐1616                                                                          Page 3 
 
penalty” was needed to “help deter others who might engage in this or similar illegal 
activity.” Then, telling Miller that he had made “one of the finest allocutions” it had 
ever heard, the court addressed mitigating factors like Miller’s acceptance of 
responsibility, his “very troubled childhood” filled with abuse, his post‐traumatic stress 
disorder, and the wartime conditions. In light of this explanation, we agree with counsel 
that it would be frivolous to argue that the sentence was substantively unreasonable. 

       We GRANT the motion and DISMISS the appeal.